EDMONDSON, Circuit Judge,
concurring:
A generous zone of judicial noninterference surrounds religious affairs. In certain church property disputes, courts are allowed to adjudicate the controversy by application of neutral legal principles; but the present case is not such a dispute. To exercise judicial authority in this matter would represent a change in the law. I concur in the court’s judgment because adjudication of this case by the federal courts would require the courts to favor the view of one element of the Southern Baptist Convention over the view of another directly concerning the Convention’s governance. As I understand our history, the Framers of the Bill of Rights did not intend for federal officers to express official preferences regarding the internal administration of religious groups.